
	
		I
		111th CONGRESS
		1st Session
		H. R. 3316
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on 11-Aminoundecanoic
		  acid.
	
	
		1.11-Aminoundecanoic
			 Acid
			(a)In
			 generalHeading 9902.32.49 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 11-Aminoundecanoic acid) is amended—
				(1)in the general
			 rate of duty column, by striking 2.3% and inserting
			 Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2012.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the date that is 15 days after the date of enactment of this Act.
			
